        Case 2:20-cv-00059-SCJ Document 38 Filed 08/03/20 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                       GAINESVILLE DIVISION

GRACE LAVENDER, on behalf of herself
and others similarly situated,

      Plaintiff,
                                                    Civil Action File
v.
                                                    No. 2:20-cv-00059-SCJ
AMERICAN RESIDENTIAL SERVICES,
LLC,

      Defendant.


      JOINT STIPULATION AND CONSENT MOTION TO DISMISS
      Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff Grace

Lavender and Defendant American Residential Services, LLC, through

undersigned counsel, agree and stipulate, and hereby respectfully file their Joint

Stipulation and Consent Motion to Dismiss. The Parties have agreed that

Plaintiff’s individual claims against ARS shall be dismissed with prejudice, with

each party to bear its own fees and costs. This dismissal of the putative class

claims asserted by Plaintiff in this action shall be without prejudice.

      For the Court’s convenience, a Proposed Order is attached hereto as Exhibit

A.
       Case 2:20-cv-00059-SCJ Document 38 Filed 08/03/20 Page 2 of 3




     Stipulated and agreed this 3rd day of August, 2020.

                                    Womble Bond Dickinson (US) LLP

400 Spectrum Center Drive           By:     /s/ Artin Betpera
Suite 1700                                Artin Betpera (appearing pro hac vice)
Irvine, CA 92618
Phone: (657) 266-1051
artin.betpera@wbd-us.com

                                    Womble Bond Dickinson (US) LLP

271 17th Street, N.W.               By:     /s/ Joel G. Pieper
Suite 2400                                Joel G. Pieper
Atlanta, Georgia 30363-1017               Georgia Bar No. 578385
(404) 888-7435 direct phone
(404) 870-4831 direct fax
joel.pieper@wbd-us.com

                                    Attorneys for American Residential
                                        Services, LLC

                                    Tristan Gillespie, Esq.

5150 College Farm Rd.               By:      /s/ Tristan Gillespie
John’s Creek, GA 30022                    Tristan Gillespie, Esq.
(404) 276-7277                            [by Artin Betpera with express permission]
Gillespie.tristan@gmail.com               Georgia Bar No. 268064

                                    Kaufman P.A.

400 N.W. 26th Street                By:     /s/ Avi R. Kaufman
Miami, FL 33127                           Avi R. Kaufman, Esq. (appearing pro
(305) 469-5881                            hac vice)
kaufman@kaufmanpa.com                     [by Artin Betpera with express permission]



                                    Attorneys for Plaintiff Grace Lavender
                                     -2-
        Case 2:20-cv-00059-SCJ Document 38 Filed 08/03/20 Page 3 of 3




                         CERTIFICATE OF SERVICE
       The undersigned hereby certifies that a true and correct copy of the within and
foregoing JOINT STIPULATION AND CONSENT MOTION TO DISMISS
was electronically filed with the Clerk of Court using the CM/ECF system, which
will automatically send email notification of such filing to the following attorneys
of record:

                     Tristan W. Gillespie, Esq.
                     Attorney for Plaintiff
                     5150 Cottage Farm Road
                     Johns Creek, GA 30022
                     gillespie.tristan@gmail.com

In addition, the undersigned further certifies this pleading has been served via email
only to the following Plaintiff’s counsel:

Stefan Coleman, Esq.                       Avi R. Kaufman, Esq.
Attorney for Plaintiff                     Rachel E. Kaufman, Esq.
Law Offices of Stefan Coleman, P.A.        Attorneys for Plaintiff
201 S. Biscayne Boulevard, 28th Floor      Kaufman P.A.
Miami, FL 33131                            400 N.W. 26th Street
law@stefancoleman.com                      Miami, FL 33127
                                           kaufman@kaufmanpa.com
                                           rachel@kaufmanpa.com

      This 3rd day of August, 2020.

                                             /s/ Joel G. Pieper
                                          Joel G. Pieper
                                          State Bar No. 578385
                                          Womble Bond Dickinson (US) LLP
                                          271 17th Street, N.W., Suite 2400
                                          Atlanta GA 30363-1017
                                          (404) 888-7435 direct dial
                                          (404) 870-4831 direct fax
                                          joel.pieper@wbd-us.com
